Citation Nr: 1737666	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-17 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability manifested by allergic reactions other than bronchial asthma.

2.  Entitlement to an initial rating in excess of 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to May 1983 and from January 1984 to January 1986.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A November 2015 Board decision remanded these matters for additional development.

An interim January 2017 rating decision increased the rating for the Veteran's service connected bronchial asthma to 30 percent, effective May 14, 2010, the effective date of the grant of service connection.  As 30 percent is less than the maximum schedular rating for the disability, and the Veteran had not expressed satisfaction with the rating, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a disability manifested by allergic reactions other than bronchial asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Throughout the pendency of the claim, the Veteran's bronchial asthma is not productive of Forced Expiratory Volume in one second (FEV-1) of 40 to 55 percent predicted; FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.21, 4.97, Diagnostic Code (Code) 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was afforded VA examinations for his service-connected bronchial asthma in September 2010, June 2012, and December 2016.  As part of the December 2016 examination, the Veteran was scheduled for pulmonary function tests (PFTs), but he cancelled the appointment and decided not to reschedule, asking that the results of prior PFTs be used.  

As the Veteran chose not to reschedule his PFTs, the Board finds no further duty to provide an additional examination is warranted and the claim on appeal will be decided based on the evidence of record.  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because an effective date of May 14, 2010, was granted for the award of service connection for the Veteran's bronchial asthma, the Board will evaluate medical evidence from that date.

The Veteran is currently assigned a 30 percent evaluation for his bronchial asthma pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.

Diagnostic Code 6602 provides for a 30 percent rating with the following pulmonary function test (PFTs) results: FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating where PFTs show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted where PFTs show any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 6602.

PFTs are required to evaluate a disability under Diagnostic Codes 6602, unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  38 C.F.R. § 4.96 (d)(1).  If the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluation can be based on alternative criteria as long as the examiner states why the test would not have been useful or valid in a particular case.  Id. at (d)(2).  When evaluating a disability based on PFTs, post-bronchodilator results are used, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  Id. at (d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which result is used, the test result that the examiner states most accurately reflects the level of disability is used to evaluate for rating purposes.  Id.  at (d)(6).

In a September 2010 VA treatment note, the Veteran reported that he was first diagnosed with asthma while on duty in Japan in 1984-1986.  The provider noted the Veteran had used an Albuterol inhaler, Benadryl, and vaporizers to treat his asthma over the years.  The provider also noted the Veteran had used epinephrine over the counter until five years ago.  The Veteran reported having occasional wheezing and tightness of the chest, about 3-4 days each month and 3 times in the previous two weeks.  

On September 2010 VA examination, idiopathic asthma was diagnosed.  The examiner noted the Veteran's asthma was treated with intermittent oral steroids by a bronchodilator four or more times per year, with each course of treatment lasting longer than two weeks.  The examiner did not note the oral steroids the Veteran was treated with or when he was treated with steroids.  On PFTs DLCO (SB) and spirometry were noted to be normal.  The Veteran also had no significant response to the bronchodilator challenge.  


A November 2010 VA mental health discharge note noted the Veteran's medication included daily use of Mometasone Furoate, a corticosteroid by oral inhalation.

In a July 2011 VA treatment note, the Veteran's asthma and idiopathic allergies were noted to be treated by daily use of Mometasone inhaler and Albuterol and Diphenhydramine when needed.  

On June 2012 VA respiratory examination, the examiner noted the Veteran has intermittent bouts of asthma.  His asthma was treated by intermittent inhalation bronchodilator therapy, intermittent inhalation anti-inflammatory medication, and the use of Twistex, a steroid medication every third night.  The examiner noted the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or oxygen therapy.  The examiner also noted the Veteran did not have an asthma attack within the previous 12 months.  On PFTs, the Veteran's pre-bronchodilator FEV-1 was 97 percent predicted, pre-bronchodilator FEV-1/FVC was 97/95 percent predicted, pre-bronchodilator DLCO was 77 percent predicted.  The Veteran's post-bronchodilator FEV-1 was 99 percent and FEV-1/FVC was 99/96 percent.

During the August 2015 videoconference hearing, the Veteran testified that his asthma was treated with Albuterol and Benadryl and daily inhalation therapy twice a day.  He also testified that he has four to five asthma attacks a week, which lasts for about 20 minutes.  He described the asthma attacks as involving "shallow in the chest, wheeziness, lack of energy, and slowing down," and was relieved by hot showers and steam.  He testified that his asthma had been treated by steroids from 2010 to 2013.  

On December 2016 VA examination, the examiner noted the Veteran wakes up at night with shortness of breath, used an inhaler intermittently on average of three times per week, and has been treated with Mometasone since April 2016.  The examiner also noted the Veteran gets very short of breath with long distance walking or any running.  His asthma was treated by intermittent inhalation bronchodilator therapy and daily inhalation anti-inflammatory medication.  The examiner noted the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or oxygen therapy.  The examiner noted the Veteran did not have an asthma attack with in the previous 12 months.  The examiner also noted the Veteran was scheduled for PFTs, but he cancelled his appointment and decided not to reschedule.

A January 2017 rating decision increased the rating of the Veteran's bronchial asthma to 30 percent, effective May 14, 2010, based on evidence showing ongoing daily inhalation and intermittent bronchodilator therapy.

Based on the review of the record, the Board concludes that a rating in excess of 30 percent for asthma is not warranted.  PFTs throughout the appeal period have not been shown to approximate the criteria for a 60 percent rating.  PFTs and spirometry on September 2010 VA examination were noted to be normal.  The only PFTs results of record, on June 2012 VA examination, showed FEV-1 was 99 percent predicted and FEV-/FVC was 99/96 percent prediction.  

Moreover, the preponderance of the evidence shows that throughout the period on appeal, the Veteran's asthma has not necessitated at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The record indicates the Veteran used corticosteroids (specifically Mometasone) throughout the period on appeal; however such medication was inhaled and not systemic.  The Board notes that the September 2010 VA examiner noted that the Veteran's asthma was treated by intermittent oral steroids, four or more times per year, but such opinion is inconsistent with the Veteran's VA treatment records.  The Veteran's VA treatment records do not show that prior to the September 2010 VA examination that the Veteran was treated with systemic corticosteroids.  Specifically, a September 2010 VA treatment note, the Veteran reported he had been treated with an Albuterol inhaler, Benadryl, and vaporizers for many years.  Additionally, the June 2012 and December 2016 VA examiners noted that the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications.  

The Board has also considered the Veteran's lay statements that his asthma is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable because the preponderance of the evidence is against a rating higher than 30 percent.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7, 4.97.


ORDER

An initial rating in excess of 30 percent for bronchial asthma is denied.


REMAND

In the November 2015 remand, the Board requested the Veteran be afforded a VA examination to determine the nature and etiology of the Veteran's claimed disability manifested by allergic reactions other than bronchial asthma, to include whether the Veteran has a separate disability, and if so whether it was related to service or caused or aggravated by the asthma.

On December 2016 VA examination, the examiner noted that the Veteran had an onset of idiopathic anaphylaxis during service in 1985 and that it had resolved in 1988.  The examiner noted the Veteran currently gets itching in the corners of his eyes.  He noted the Veteran had some chemical sensitivity, but no other allergy-type symptoms.  The examiner opined that the Veteran's anaphylaxis was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness because he was diagnosed with anaphylaxis while in the military in 1985, but it had resolved by 1988, "excepted for maybe minor pruritus (itching) in the corners of the eyes.  This would be a separate but resolved disability from his mild asthma."

The Board finds the December 2016 VA opinion to be inadequate because the findings are inconsistent.  The examiner found that the Veteran had a separate disability that had resolved prior to the period on appeal but then referenced itching that may not have resolved.  The November 2015 remand specifically noted the Veteran's testimony of having watery eyes, nasal congestion, and nasal dripping caused by triggers such as exposure to chemicals, tobacco smoke, and stagnant air during the pendency of the claim as relevant findings that should be addressed.  The examiner failed to opine as to whether these symptoms were manifestations of his service-connected bronchial asthma or are manifestations of a separate disability.  Once VA undertakes the effort to provide an examination, it must provide an adequate on.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As the opinion rendered is inadequate, the Board finds that there has not been substantial compliance with the Board's November 2015 remand and the claim must be remanded to obtain an adequate opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159. See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for allergies since May 2017.  After securing the necessary release, take all appropriate action to obtain these records.

2. After the completion of the above, the AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the December 2016 VA examiner (or from another provider if the December 2016 examiner is unavailable).  The entire record, including this remand, must be should be made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following:

a. Does the Veteran have a current (diagnosed at any time since May 2010) separate disability manifested by allergic reactions, distinct from the Veteran's service-connected bronchial asthma?

b. If the Veteran has a current separate disability manifested by allergic reactions, is the disability at least as likely as not (a 50 percent or greater probability) related to service?  If the disability is not at least as likely as not related to service, is the disability caused by or aggravated by the Veteran's service-connected bronchial asthma?  Aggravation is an increase in severity to beyond the natural progress of the disorder.  

c. If the Veteran does not have a current separate disability manifested by allergic reactions, are the Veteran's reported symptoms manifestations of his service-connected bronchial asthma?

In providing these opinions, the examiner should specifically consider and discuss as necessary the Veteran's complaints of watery eyes, nasal congestion, and nasal dripping caused by triggers such as exposure to chemicals, tobacco smoke, and stagnant air.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.  

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


